IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

EASTERN DIVISION

GENESIS HILL,

Petitioner,
v. Case No. 1:98-cv-452

Chief Judge Edmund A. Sargus, Jr.

BETTY MITCHELL, Warden, Magistrate Judge Chelsey M. Vascura

Respondent.

OPINION AND ORDER

Petitioner, a prisoner sentenced to death by the State of Ohio, brings this habeas corpus
action pursuant to 28 U.S.C. § 2254. Through his original Petition for Writ of Habeas Corpus
and various subsequent amendments, Petitioner brought twenty-six claims for habeas corpus
relief. On March 29, 2013, this Court granted Petitioner’s Writ as to his Fourth Ground for
Relief, sub-part (C), finding that the State had violated his constitutional rights by withholding
exculpatory evidence, pursuant to Brady v. Maryland, 373 U.S. 83 (1963). See Hill v. Mitchell,
No. l:98-cv-452, 2013 WL 1345831 (S.D. Ohio Mar. 29, 2013) (ECF No. 240). On December
1, 2016, the United States Court of Appeals for the Sixth Circuit reversed this Court’s decision,
ruling that Petitioner’s Brady claim Was barred by the Statute of limitations See Hill v. Mitchell,
842 F.3d 910 (6th Cir. 2016) (ECF No. 269). 'I`he Supreme Court of the United States
subsequently denied certiorari on October 2, 2017, notice of which was filed in this Court on
October 5, 2017. (ECF No. 275.) The Sixth Circuit’s mandate issued the same day. (ECF No.
276.) This matter is now before the Court for consideration of Petitioner’s Motion for Relief

from Judgment Under Federal Rule of Civil Procedure 60(b) (ECF No. 273), Respondent’s

Motion to Transfer to the Sixth Circuit (ECF No. 280), Petitioner’s Opposition to Respondent’s
Motion to Transfer to the Sixth Circuit (ECF No. 281), and Respondent’s Reply in Support of
Motion to Transfer (ECF No. 282). For the reasons that follow, the Court ENTERS
JUDGMENT denying Petitioner’s habeas corpus claims and dismissing his habeas corpus
petition pursuant to the Sixth Circuit’s October 5, 2017 Mandate. Respondent’s Motion to
Transfer (ECF No. 280) is DENIED. Petitioner’s Motion for Relief from Judgment (ECF No.
273) is GRANTED. The Court further ISSUES a conditional Writ of Habeas Corpus as to the
Fourth Ground for Relief, sub-part (C), in Petitioner’s Second Amended Petition (ECF No. 137-
l).

I. INTRODUCTION

The undersigned is keenly aware of the mandate rule, which serves a number of critically
essential functions, including the application of the rule of law. When the Court of Appeals
decides a case, as in this matter, the district court is required “to adhere to the commands of a
superior court.” Allard Enterprises, Inc. v. Adv. Programming Resources, Inc., 249 F.3d 564,
569 (6th Cir. 2001) (citing United States v. Moored, 38 F.3d 1419, 1421 (6th Cir. 1994)).
Nonetheless, “the trial court ‘may consider those issues not decided expressly or impliedly by the
appellate court or a previous trial court.”’ Id. at 570 (citing Jones v. Lewis, 957 F.Zd 260, 262
(6th Cir. 1992)).

In this case, the Court of Appeals has held that the Petitioner’s claim that the State of

Ohio Violated Brady v. Maryland, 373 U.S. 83 (1963) was time bar‘red.1 In its decision, the

 

1 Judge McKeague found the Brady claim to be time barred and Without merit. Judge Batchelder
determined the Brady claim had merit, but was nonetheless time barred. Judge Cole found the

Brady claim timely and meritorious
2

Court of Appeals stated that the issue of equitable tolling of the statute of limitations was not
raised by the Petitioner and was not addressed in the appellate court°s opinion. On remand, the
Petitioner has raised the issue in a Rule 60(b) motion, which is now before this Court. The
motion raises issues not considered by this Court in its original, merits decision and not reviewed
by the Court of Appeals. The Court begins consideration of the motion with the understanding
that the Brady claim has been conclusively found to be time barred.
II. BACKGROUND

This case arises out of Petitioner’s conviction for capital murder of his infant daughter,
Domika, and his subsequent death sentence. The extensive factual and procedural backgron of
this case has been well documented in prior opinions, see Hz'll v. rl/Iz°tchell, No. l:98-cv-452, 2013
WL 1345831 (S.D. Ohio Mar. 29, 2013), and Hill v. Mitchell, 842 F.3d 910 (6th Cir. 2016), and
will not be repeated here. lnstead, the Court references only those facts and procedural points
that pertain to the Motions before it.

A. Petitioner’s Original Brady Claim

Petitioner was convicted in Ohio state court of the May 31, 1991 murder of his six-
month-old daughter and was subsequently sentenced to death. As this Court previously
recognized, the prosecution’s case was based almost exclusively upon the testimony of the
Victim’s mother, Teresa Dudley. See Hill, 2013 WL 1345831, at *3. Consequently, “this case
turned in large part on the jury’s assessment of Dudley’s credibility.” Id. at *4.

After his conviction, Petitioner began the long process of seeking post-conviction relief
through the state courts and eventually, on June 26, 1998, filed a petition for habeas corpus relief
in this Court. (ECF No. 6.) Among his many claims, Petitioner asserted in his Fourth Ground

for Relief, sub-part (C), a generic Brady claim, alleging that the “[p]rosecutors’ failure to provide
3

exculpatory evidence during pretrial discovery denied [Petitioner] a fair trial,” in part because
“[t]he files of the prosecutor and investigating officer contain Brady materials.” (See Sept. 27,
2006 Op. 55, ECF No. 151-1.) Petitioner based his claim exclusively on the allegation that the
Hamilton County Prosecutor’s office had a history of committing Brady violations Upon
motion by Respondent, in September 2006, this Court dismissed Petitioner’s Brady claim due to
the “the utter lack of substance to the claim.” Id. at 96, ECF No. 151-2.

B. Petitioner Seeks to Revive his Brady Claim

Petitioner’s claim of withheld evidence proved to be prophetic. After requests for
complete copies of the prosecutor’s file allegedly went unmet, in 2007, Petitioner’s counsel hired
a private investigator to obtain a “Homicide Book” prepared by the Cincinnati Police
Department related to the investigation and indictment of Petitioner. (See Feb. 15, 2011 Mot. to
Reconsider Ex. C, ECF No. 215-3.) Upon acquiring the Homicide Book, Petitioner discovered
that it contained a Cincinnati Police Prelirninary lnvestigation Report (the “Preliminary Report”)
that severely undermined the credibility of Dudley, the State’s key witness. The nrst officer to
respond to the report of a missing child, J ames Givens, documented in the report that Dudley had
run from police, causing Givens to question her motive for doing so, a fact not known to the jury
at Petitioner’s trial. Givens also reported that Dudley asked police to check the alley behind the
house a day before the victim’s body Was found in that location, another fact not known to the
jury. The Prelirninary Report had not previously been provided to Petitioner.

On February 15, 2011, Petitioner filed a motion for reconsideration requesting, among
other things, that the Court reconsider its dismissal of his Brady claim presented in his Fourth
Ground for Relief, sub-part (C), in light of the discovery of the withheld Prelirninary Report.

(ECF No. 215.) Respondent opposed Petitioner’s request, arguing that Petitioner was attempting
4

to amend his petition to present a completely new claim for habeas corpus relief. Because
Petitioner obtained the withheld Prelirninary Report more than one year before filing his motion
for reconsideration, Respondent argued, his new Brady claim was barred by the statute of
limitations

C. After Ruling that Petitioner’s Brady Claim was Timely, this Court Grants
Habeas Relief on the Claim

On March 23, 2012, this Court granted Petitioner’s motion for reconsideration finding
that his Brady claim premised upon the withheld Prelirninary Report was not time barred for two
reasons: (1) Petitioner presented new evidence, namely the Prelirninary Report, in support of his
previously-asserted Brady claim, warranting relief under Federal Rule of Civil Procedure
60(b)(2); and (2) even if Petitioner’s motion were construed as a motion to amend to assert a new
Brady claim, the new claim related back to the original Brady claim under Rule 15(c)( l). (See
March 23, 2012 Op. 15-16, ECF No. 226.)

Af’cer concluding that Petitioner’s Brady claim was properly before it, on March 29, 2013,
this Court granted Petitioner’s request for habeas relief on his Fourth Ground for Relief, sub-part
(C). The Court reasoned that “[t]he report cast far more suspicion on Teresa Dudley than any
evidence at trial had, which was defense counsel’s sole strategy.” Hz‘ll, 2013 WL 1345831, at
*30. Noting how critical Dudley’s credibility was to the prosecution’s case, the Court continued:

The fact that Dudley had voiced a concrete idea about where her baby’s body might

be, which was close to where the body was eventually discovered, critically

undermined Dudley’s credibility. And Petitioner’s jury never heard it. The fact

that Dudley fled when first approached by police, even though it was Dudley and

her mother who had summoned the police when Dudley’s baby Went missing, also

critically undermined Dudley’s credibility. And Petitioner’s jury never heard it.

Id. at *30-31. Because the prosecution’s case turned ahnost exclusively on Dudley’s

testimony-and therefore her credibility_this Court held that this “evidence compiled by the
5

police, but not turned over to the defense, was material and calls into question whether the same
jury Would have convicted the Defendant, had this evidence been considered.” Id. at *4.
Consequently, this Court granted relief on Petitioner’s claim alleging that “[t]he files of the
prosecutor and investigating officer contain Brady material.” Id. at *29.

D. The Sixth Circuit Agrees that a Braa'y Violation Occurred, but Reverses Upon
Finding the Claim is Time Barred

The United States Court of Appeals for the Sixth Circuit reversed, finding that
Petitioner’s Brady claim was procedurally barred as untimely. Hz'll, 842 F.3d at 916.
Specifically, the Sixth Circuit held that Rule 60(b)(2) requires that new evidence offered to
justify reconsideration of a prior dismissal order must be brought within one year. In addition,
the Court determined that Petitioner’s Braa'y claim premised upon the Withheld Prelirninary
Report did not relate back to the “catch-all” Brady claim he originally asserted. Id. at 925. As a
result, the Sixth Circuit concluded that the new Brady claim, which was brought three years after
Petitioner obtained the Prelirninary Report, was barred by the one-year statute of limitations set
forth in the Antiterrorism and Effective Death Penalty Act (“AEDPA”). The Court
acknowledged that “AEDPA’s statute of limitations is subject to equitable tolling,” but declined
to consider whether equitable tolling might apply because “the district court did not invoke
equitable tolling and [Petitioner] does not argue that would apply to this case.” Id. at 925 n.4.

Although it found Petitioner’s Brady claim to be time barred, two of the three panel
members went on to consider the merits of the claim and a majority of the Court agreed that a
Brady violation had indeed occurred. Specifically, though she found the claim time barred,
Judge Alice M. Batchelder emphasized in her concurring opinion that, “[c]onsidering the totality
of the evidence, I believe the withheld police report satisies the standard for materiality of

6

impeachment evidence under Brady v. Maryland.” Id. at 948. Judge R. Guy Cole, Jr. similarly
found that a Brady violation occurred, underscoring in his dissent that “[i]t is beyond debate that
Officer Givens’s preliminary investigation report and Teresa Dudley’s grand jury testimony were
suppressed by the state, and that those documents were favorable to [Petitioner]. I would also
conclude that this evidence qualifies as ‘material’ for Brady purposes.” Id. at 952.

Petitioner subsequently sought review in the United States Supreme Court, however that
court denied certiorari on October 2, 2017 . The Sixth Circuit mandate issued three days later, on
October 5, 2017.

E. Petitioner’s Instant Rule 60(b) Motion and Respondent’s Motion to Transfer

The day aRer the Sixth Circuit mandate issued, on October 6, 2017, Petitioner filed the
instant motion seeking relief under Rule 60(b)(6), arguing that the actual-innocence exception to
the statute of limitations applies to overcome AEDPA’s one-year limitations period. As he must
to obtain application of the actual-innocence exception, Petitioner presents new evidence
consisting of three affidavits in support of his motion. Specifically, Petitioner presents a
September l, 2011 affidavit of a fact witness, Mesha Daniels, in which Ms. Daniels avers that
“[a]round the time the baby was missing” she witnessed Dudley and Dudley’s neighbor and best
friend, Barbara Janson, “carrying a brown Similac box down the street” with “[e]ach of them
h[olding] one side of the box.” (Pet. Mot. Ex. B at 11 3, ECF No. 273-2.) Evidence presented at
Petitioner’s trial established that the victim’s body was ultimately discovered hidden in a brown
Similac box. Ms. Daniels further avers that “[a]fcer Teresa and Barbara walked down the road,
Teresa’s mother, Debra Dudley, came outside her house and was screaming and sobbing very
loud,” saying “‘I can’t believe she did that to my baby.”’ Id. at 11 4. Ms. Daniels goes onto state

that she was never interviewed by police, the prosecution, or Petitioner’s trial counsel, and she
7

did not testify at the trial. According to her affidavit, Ms. Daniels “do[es] not personally know
[Petitioner] or any member of his family.” Id. at 11 9.

Petitioner also presents a September 1, 2011 affidavit of Alexis Davenport, another fact
witness who did not testify at trial. (Pet. Mot. Ex. C, ECF No. 273-3.) Ms. Davenport avers that
she, too, witnessed Ms. Dudley and Ms. J anson carrying a brown Similac box down the street
toward the location Where the victim’s body was ultimately discovered She states that later that
day Ms. Dudley told her that the victim was dead, although the victim’s body was not found by
police until the following day.

Petitioner also presents an afndavit of Dr. Amy Martin, dated March 4, 2016. (Pet. Mot.
Ex. A, ECF No. 273-1.) Dr. Martin, a deputy coroner and forensic pathologist employed by the
Hamilton County Coroner’s office in 1991 , performed the original autopsy on the victim. She
avers that the “original cause of death was certified as blunt trauma to the head and the manner
of death was determined as a homicide.” Id. at 11 3. Dr. Martin states that she testified at trial
and was asked by defense counsel “if an adult falling on a child from nine to ten feet might crush
a baby skull,” to which she responded that she “was not sure, and would need additional
information.” Id. at 11 5. ln light of her extensive subsequent experience and newly-published
literature in the decades following Petitioner’s conviction, Dr. Martin now avers as follows:

[B]ased in part of my experience as a forensic pathologist over the past 25 years, as

well as the scientific literature now available that discusses more clearly the

characteristics of crushing injuries to the head in children, I believe [the victim’s]

head injury is much more consistent with a crush injury then with inflicted impacts,

and certainly more consistent with a crush injury than with injuries seen in shaking

or shaking/impact
Id. at 11 10. Dr. Martin bases her analysis in signiHcant part on literature that did not exist at the

time of Petitioner’s trial. Ultimately, she avers that the victim’s head injury is “very consistent”

8

with statements suggesting Petitioner “fell off the retaining wall . . while holding the infant, and
fell in such a way that his knee crushed [the victim’s] head.” Id. at 1[ ll. According to Dr.
Martin, she now believes “[t]he pattern of skull fractures is very consistent with this type of
crush injury, and much less consistent with direct blows to the head usually seen in abusive head
trauma.” Id. In addition, Dr. Martin avers that she was “dismayed to review the closing
argument of the Hamilton County prosecuting attomey” in Petitioner’s trial because his
assertions that the victim Was “shaken very violently” were “not an accurate summary of [her]
testimony.” Id. at 11 6.

Petitioner contends that these three affidavits, particularly when considered along with
the withheld Brady evidence, demonstrate actual innocence at a level sufficient to overcome
AEDPA’s statute of limitations Specifically, Petitioner insists that “this evidence is consistent
with the defense theory that [Petitioner] accidentally fell with [the victim], that Teresa
subsequently failed to provide [the victim] with adequate medical attention, and that Teresa then
tried to pin the death on [Petitioner].” (Pet. Op. to Mot. to Transfer 12, ECF No. 281 .)
Especially because the prosecution’s case rested almost exclusively on Dudley’s testimony,
according to Petitioner, the affidavits and Brady evidence warrant application of the actual-
innocence exception to the statute of limitations, and therefore relief under Rule 60(b)(6).

Respondent counters that Petitioner’s Rule 60(b) motion actually constitutes a second or
successive habeas petition that cannot be considered without prior authorization fi'om the Sixth
Circuit under 28 U.S.C. § 2244(b)(3)(A). SpeciEcally, Respondent insists that Petitioner “for a
second time seeks habeas relief against the very same state court conviction and death sentence

that he attacked in his first habeas action.” (Mot. to Transfer 2, ECF No. 280.) As such,

Respondent requests that this Court transfer Petitioner’s motion to the Sixth Circuit pursuant to
28 U.S.C. § 1631. The Court considers the parties’ arguments below.
III. LEGAL STANDARDS

A. Second or Successive Habeas Petition

A second or successive application for habeas relief is governed by 28 U.S.C. § 2244(b),
which provides that authorization from the court of appeals is required before the application
may be considered by the district court: “Before a second successive application permitted by
this section is filed in the district court, the applicant shall move in the appropriate court of
appeals for an order authorizing the district court to consider the application.” 28 U.S.C. §
2244(b)(3)(A). Failure to obtain authorization for the Hling deprives the district court of
jurisdiction to adjudicate the claims raised therein. Post v. Bradshaw, 422 F.3d 419, 421 (6th
Cir. 2005). Thus, before considering a Rule 60(b) motion in a habeas case, a district court must
first assess whether the motion amounts to a successive habeas petition for which circuit court
authorization is required. See Moreland v. Robinson, 813 F.3d 315, 322 (6th Cir. 2016)
(“[W]hen faced with what purports to be a Rule 60(b) motion or a motion to amend, federal
courts must determine . . . if it is instead a second or successive application for habeas relief in
disguise.”).

“A Rule 60(b) motion is a second or successive habeas petition when it ‘seeks vindication
of’ or ‘advances’ one or more ‘claims.”’ Post, 422 F.3d at 424 (quoting Gonzalez v. Crosby, 545
U.S. 524, 532 (2005)). As the United States Supreme Court has recognized, a motion presents a
“claim,” and therefore amounts to a second or successive petition, under the following

circumstances:

A motion that seeks to add a new ground for relief . . . will of course qualify. A
10

motion can also be said to bring a ‘claim’ if it attacks the federal court’s previous
resolution of a claim on the merits, since alleging that the court erred in denying
habeas relief on the merits is effectively indistinguishable from alleging that the
movant is, under the substantive provisions of the statutes, entitled to habeas relief.
That is not the case, however, When a Rule 60(b) motion attacks, not the substance
of the federal court’s resolution of a claim on the merits, but some defect in the

integrity of the federal habeas proceedings
Gonzalez, 545 U.S. at 532 (emphasis in original). Put another way, a Rule 60(b) motion
constitutes a second or successive petition when it challenges “a determination that there exist or
do not exist grounds entitling a petition to habeas corpus relief under 28 U.S.C. §§ 2254(a) and
(d).” Id. at n.4. “When a movant asserts one of those grounds (or asserts that a previous ruling
regarding one of those grounds was in error) he is making a habeas corpus claim.” Id.
Conversely, a Rule 60(b) motion does not bring a claim for relief rendering it a second or
successive petition when the petitioner “merely asserts that a previous ruling which precluded a
merits determination was in error_for example, a denial for such reasons as failure to exhaust,
procedural default, or statute-of-limitations bar.” Id. at 532 n.4.

Applying Supreme Court precedent, the Sixth Circuit Court of Appeals has repeatedly
recognized that a challenge to the application of the statute of limitations is not a claim, but
rather an issue properly raised in a Rule 60(b) motion. See Mz'tchell v. Rees, 261 F. App’x 825,
829 (6th Cir. 2008) (“[N]o claim is presented if a Rule 60(b) motion attacks some defect in the
integrity of the federal habeas proceedings,” including improper application of a “statute-of-
limitations bar”) (intemal citations and modifications omitted); Wilh's v. Jones, 329 F. App’x 7,
14 (6th Cir. 2009) (“[I]nsofar as Willis’s motion can be construed to argue that the district court
made a mistake in calculating the statute of limitations . . ., his claim goes to the procedural

handling of his first habeas petition, and need not be dismissed [as a second or successive

ll

petition].”). The Sixth Circuit has further explained that a Rule 60(b) motion does not

necessarily bring a claim even if the district court previously decided the habeas petition on the

merits:

[The petitioner’s] Rule 60(b) motion argues that [our prior decision] erroneously
denied him an evidentiary hearing and requests that the district court reopen the
case and grant the hearing This is not a ‘claim’ because it does not assert an error
in the state conviction and would not constitute a federal basis for relief.
Respondent argues that this case is distinguishable from cases in which a limitations
bar applies because here the court actually decided [the petitioner’s] original claim
on the merits. While this may be true, the focus of the inquiry is not on whether
the court reached the merits of the original petition but on whether the Rule 60(b)
motion contains a claim.

Mitchell, 261 F. App’x at 829. ln short, regardless of whether the court previously reached the
merits of a petitioner’s claim, “a motion is not a successive habeas petition ‘if it does not assert,
or reassert, claims of error in the movant’s state conviction.’” Tyler v. Anderson, 749 F.3d 499,
507 (6th Cir. 2014) (quoting Gonzalez, 545 U.S. at 538).

B. Rule 60(b) Standard

Once a district court determines that a Rule 60(b) motion does not present a claim that
renders the motion a second or successive petition under 28 U.S.C. § 2244(b), it must next
consider whether the motion meets the standards of Rule 60(b). That Rule, along with the time
limits of Rule 60(c), provides as follows:

(b) Grounds for Relief from a Final Judgment, Order, or Proceeding. On

motion and just terms, the court may relieve a party or its legal representative from

a Hnal judgrnent, order, or proceeding for the following reasons:

(1) mistake, inadvertence, surprise, or excusable neglect;

(2) newly discovered evidence that, with reasonable diligence, could not
have been discovered in time to move for a new trial under Rule 59(b);

(3) fraud (whether previously called intrinsic or extrinsic),

misrepresentation, or misconduct by an opposing party;
12

(4) the judgment is void;
(5) the judgment has been satisfied, released or discharged; it is based on an
earlier judgment that has been reversed or vacated; or applying it
prospectively is no longer equitable; or
(6) any other reason that justines relief`.

(c) Timing and Effect of the Motion.
(1) Timing. A motion under Rule 60(b) must be made within a reasonable
time-and for reasons (l), (2), and (3) no more than a year after the entry
of the judgment or order or the date of the proceeding

(2) Effect on Finality. The motion does not affect the judgment’s finality
or suspend its operation.

Fed. R. Civ. P. 60(b)-(c).

Petitioner in this case seeks relief under Rule 60(b)(6), which is “interpreted narrowly,
permitting relief only in ‘extraordinary circumstances.’” Mitchell, 261 F. App’x at 829 (quoting
Lz'ljeberg v. Health Services Acquisitr'on Corjp., 486 U.S. 847, 86-64 (1988)). Relief is proper
under Rule 60(b)(6) only when the more specific circumstances of Rules 60(b)(1)-(5) do not
apply. Id. “The general purpose of a Rule 60(b)(6) is to strike a proper balance between the
conflicting principles that litigation must be brought to an end and that justice must be done.”
Charter Twp. OfMuskegon v. City of Muskegon, 303 F.3d 755, 760 (6th Cir. 2002).

One potential basis for relief under Rule 60(b)(6) is to apply equitable tolling to reach the
merits of an otherwise time-barred habeas claim. See Satterj‘ield v. Dz'st. Attomey of th'la., 872
F.3d 152, 163 (3d Cir. 2017). AEDPA imposes a one-year statute of limitations on the filing of
habeas corpus petitions. 28 U.S.C. § 2244(d). At least two mechanisms exist by which a

petitioner could overcome this limitations period and bring an otherwise time-barred habeas

13

petition: (l) traditional equitable tolling; and (2) application of the actual innocence exception to
the statute of limitations See Montgomerj) v. Turner, No. 1:15-cv-00330, 2016 WL 11371451,
at *39-41 (N.D. Ohio Oct. 26, 2016). Traditional equitable tolling applies when a habeas
petitioner establishes “(1) that he has been pursuing his rights diligently, and (2) that some
extraordinary circumstance stood in his way and prevented timely filing.” Holland v. Fla, 560
U.S. 631, 649 (2010) (internal quotation marks and citations omitted). Altematively, the actual-
innocence exception applies if the petitioner “demonstrates actual innocence, so that by refusing
to consider his petition due to timeliness the court would cause a frmdamental miscarriage of
justice.” Patterson v. Lafler, 455 F. App’x 606, 609 (6th Cir. 2012). The Supreme Court has
described the actual-innocence exception as being “‘grounded in the ‘equitable discretion’ of
habeas courts to see that federal constitutional errors do not result in the incarceration of
innocent persons.”’ McQuiggin v. Perkr'ns, 569 U.S. 383, 392 (2013) (quoting Herrera v.
Collins, 506 U.S. 390, 404 (1993)). Petitioner invokes only the actual-innocence exception here.

Federal courts have recognized that Rule 60(b)(6) provides an appropriate vehicle for
relief based on the actual-innocence exception to AEDPA’s statute of limitations See
Satterjield, 872 F.3d at 163 (“[A] proper demonstration of actual innocence [] should permit
Rule 60(b)(6) relief turless the totality of equitable circumstances ultimately weigh heavily in the
other direction.”); Willz's, 329 F. App’x at 14 (entertaining an actual-innocence argument orr
review of a denial of a Rule 60(b)(6) motion); cf Thomas v. Romanowski, 362 F. App’x 452, 453
(6th Cir. 2010) (considering equitable tolling to overcome AEDPA’s statute of limitations in the
context of a Rule 60(b)(6) motion).

C. Standard for the Actual Innocence Exception

To overcome a limitations bar based on actual innocence, a habeas petitioner must show
14

that “‘it is more likely than not that no reasonable jury would have convicted [him].”’ Eberle v.
Warden, Mansfield Corr. Inst., 532 F. App’x 605, 612-13 (6th Cir. 2013) (quoting McQuiggin,
569 U.S. at 395 (quoting Schlup v. Delo, 513 U.S. 298, 329 (1995))). A petitioner must “support
his allegations of constitutional error with new reliable evidence_whether it be exculpatory
scientific evidence, trustworthy eyewitness accounts, or critical physical evidence_that was not
presented at trial.” Schlup, 513 U.S. at 324. In assessing a request for application of the actual-
innocence exception, “a court must survey ‘all the evidence, old and new, incriminating and
exculpatory, without regard to whether it would necessarily be admitted under rules of
admissibility that would govern at trial.”’ Eberle, 532 F. App’x at 612-613 (quoting House v.
Bell, 547 U.S. 518, 538 (2006)). With “‘all the evidence’ thus in mind, the court’s final task is
‘to assess the likely impact of the evidence on reasonable jurors’; it is not to work through an
‘independent factual determination’ to divine ‘what likely occurred.”’ Id. (quoting House, 547
U.S. at 538); see also Souter v. Jones, 395 F.3d 577, 590, 590 n.5 (6th Cir. 2005) (finding a
credible claim of actual innocence based upon newly discovered evidence is sufficient to excuse
the limitations period in § 2244(d)(1)). Moreover, ‘“actual innocence’ means factual innocence,
not mere legal insufficiency.” Bousley v. United States, 523 U.S. 614, 623 (1998).

As the Sixth Circuit has recognized, “a showing of actual innocence works to ‘overcome’
AEDPA’s statute of limitations,” rather than simply excuse late filings, which means “a
petitioner who asserts a convincing actual-innocence claim does not have to ‘prove diligence to
cross a federal court’s threshold.”’ Eberle, 532 F. App’x at 612-13 (quoting McQuiggr'n, 569
U.S. at 399). Unexplained delay in advancing new evidence of actual innocence remains “‘a

factor relevant in evaluating the reliability of a petitioner’s proof of innocence.”’ Ia'. at 612-13

15

(quoting McQuiggz'n, 569 U.S. at 399 (“Unexplained delay in presenting new evidence bears on

the determination whether the petitioner has made the requisite showing.”).
In addition, the Supreme Court has explained that the threshold for demonstrating actual

innocence to overcome a limitations bar is lower than that required to warrant habeas relief based

on a claim of actual innocence:

If there were no question about the fairness of the criminal trial, a Herrera-type
claim [for habeas relief based on actual innocence] would have to fail unless the
federal habeas court is itself convinced that those new facts unquestionably
establish [the petitioner’s] innocence On the other hand, if the habeas court were
merely convinced that those new facts raised sufficient doubt about [the
petitioner’s] guilt to undermine confidence in the result of the trial without the
assurance that trial was untainted by constitutional error, [the petitioner’s] threshold
showing of innocence would justify a review of the merits of the constitutional

claims

Schlup, 513 U.S. at 314-15. The Sixth Circuit has similarly recognized that a lower threshold
applies to claims of actual innocence made to overcome a limitations bar:

In Schlup, the Court distinguished habeas petitions asserting claims of actual
innocence in cases where no constitutional error is alleged . . . n'om petitions in
cases where a constitutional error allegedly occurred. The petitioner in the latter
scenario does not argue that his innocence entitles him to habeas relief, but rather
that his innocence entitles him to have a federal court consider the merits of his
constitutional claims despite a procedural bar that would ordinarily preclude such
review. In that case, a credible claim of actual innocence only operates as a
‘gateway’ through which a petitioner may pass and obtain federal review of his
claims Accordingly, where a petitioner’s claim of actual innocence is for the
purpose of having the court determine whether the constitutional errors alleged in
the habeas petition warrant relief, the petitioner is required to meet a less stringent
standard than in cases where the petitioner seeks habeas relief solely on the basis
of his claimed innocence.

Cleveland v. Bradshaw, 693 F.3d 626, 631-32 (6th Cir. 2012) (internal citations and quotation
marks omitted). That said, however, actual innocence is an exception that is rarely granted, and

only in the most extraordinary circumstances See Schlup, 513 U.S. at 324 (reasoning that,

16

because new reliable evidence will be unavailable “in the vast majority of cases, claims of actual
innocence are rarely successful”); see also McQuz‘ggin, 569 U.S. at 386 (“We caution, however,
that tenable actual-innocence gateway pleas are rare.”).

IV. ANALYSIS

Applying the foregoing standards here, the Court concludes that Petitioner’s Rule 60(b)
motion does not constitute a second or successive habeas petition under 28 U.S.C. § 2244(b). In
addition, Petitioner meets the standards for relief under Rule 60(b)(6) and has made the requisite
showing of actual innocence to overcome AEDPA’s one-year statute of limitations

A. Petitioner’s Motion is not a Successive Petition

First, Petitioner’s Rule 60(b) is not a second or successive habeas petition under 28
U.S.C. § 2244(b). Petitioner claims entitlement to relief from judgment in light of new evidence
that demonstrates his actual innocence at a level sufficient to overcome the one-year statute of
limitations that the Sixth Circuit held bars his Brady claim. Signihcantly, Petitioner does not
challenge a merits determination of his Brady claim. In other words, he “does not assert an error
in the state conviction” that could “constitute a federal basis for relief.” Mitchell, 261 F. App’x
at 829. Nor does he attack “a determination that there exist or do not exist grounds entitling [his]
petition” to relief on his Brady claim, Gonzalez, 545 U.S. at 532 n.4. Rather, Petitioner seeks
equitable tolling of the limitations period, which would allow the Court to reach the merits of his
otherwise time-barred Brady claim. As the Sixth Circuit has recognized, such motions are not
successive habeas petitions under 28 U.S.C. § 2244(b). See, e.g., Willis, 329 F. App’x at 14
(emphasizing that a motion arguing “that the district court made a mistake in calculating the
statute of limitations . . . goes to the procedural handling of his first habeas petition, and need not

be dismissed [as a second or successive petition].”).
l 7

Respondent disagrees, arguing that the motion must be transferred to the Sixth Circuit as
a second or successive habeas petition because Petitioner “has already had one complete round
of habeas litigation that attacked the same conviction and death sentence that [Petitioner] again
challenges by new claims supported by supposed new evidence.” (Resp.’s Reply 2, ECF No.
282.) The question, however, is whether the instant 60(b) motion presents a “claim” for habeas
corpus relief that attacks the state-court conviction, or whether it “attacks some defect in the
integrity of the federal habeas proceedings,” including improper application of the statute of
limitations Mtchell, 261 F. App’x at 829. Petitioner’s motion falls into the latter category, and
therefore does not constitute a second or successive petition.

Respondent also suggests that Petitioner’s motion is a second or successive petition
because the evidence supporting his actual-innocence argument could also be used to attack
Petitioner’ s conviction. That may be; however, Petitioner does not seek habeas relief based on
actual irmocence or otherwise attack the state-court conviction based on the newly-presented
evidence Rather, Petitioner presents the evidence to support a well-recognized exception to
AEDPA’s statute of limitations Petitioner’s motion is thus not a second or successive habeas
petition. Respondent’s Motion to Transfer is therefore DENIED.

B. Rule 60(b)(6) and the Actual-Innocence Exception

The Court concludes that Petitioner has made the requisite showing of actual innocence

to overcome the limitations bar and obtain relief under Rule 60(b)(6).

1. Petitioner’s Failure to Raise Actual Innocence Earlier Does Not Preclude
Consideration of his Rule 60(b) Motion

As an initial matter, although Respondent does not argue that Petitioner waived his

request for application of the actual-innocence exception by failing to raise it earlier in the

18

proceedings the Court finds it appropriate to consider whether he has. The Court concludes that
it may appropriately consider Petitioner’s actual-innocence argument because (1) it was
unavailable for Petitioner to raise earlier in the proceedings; and (2) consideration is warranted to
avoid a plain miscarriage of justice.

Although courts typically decline to consider arguments made for the first time in a Rule
60(b) motion, this principle generally applies only when the arguments were available at the time
the petition was filed. See, e.g., United States v. Irvin, No. 94-CR-81259-1, 2008 WL 2915336,
at *7-8 (E.D. Mich. July 25, 2008) (rejecting equitable tolling arguments raised for the first time
in a 60(b) motion because they “were available at the time of [the petitioner’s] first habeas
petition”); Landmu-Romero v. Banco-Popular de P.R., 212 F.3d 607, 612 (lst Cir. 2000)
(declining to consider tolling argument that “was available to [the movant] before judgment was
entered”); cf Dolphin v. Garraghty, 27 F. App’x 496, 498-99 (6th Cir. 2001) (declining to
address for the first time on appeal an equitable tolling argument based on “evidence that had
been available and well-known to Petitioner” when he filed his motion in the district court).

Here, Petitioner has not argued that the actual-innocence exception applies to overcome
AEDPA’s limitations bar until now. Indeed, the Sixth Circuit recognized that equitable tolling
often applies to AEDPA’s statute of limitations, but emphasized that “the district court did not
invoke equitable tolling and [Petitioner] does not argue that it would apply to his case.” Hill,
842 F.3d at 925 n.4. This Court agrees with the Sixth Circuit, and further notes that the actual-
innocence argument was unavailable to Petitioner at the time he sought to revive his Brady claim
in this Court. In fact, Petitioner did not acquire a significant portion of the evidence in support of

his argument until long after briefing closed and oral argument was held in the Sixth Circuit.

19

More specifically, Petitioner seeks to overcome the limitations bar based on three new
affidavits that he claims help establish his actual innocence: Affidavits from Mesha Daniels and
Alexis Davenport dated September 1, 2011, and an affidavit from Dr. Amy Martin dated March
4, 2016. (Pet. Mot. Exs. A-C, ECF No. 273.) None of these afHdavits existed when Petitioner
moved this Court to revive his Brady claim in February 201 1. Nor did they exist when briefing
closed on his motion in March of that year. This Court ultimately ruled that Petitioner’s Brady
claim was timely in March 2012. Afcer that, Petitioner had no reason to raise equitable tolling
based on actual innocence given the Court’s ruling that the claim was timely. Although the
affidavits of Daniels and Davenport are dated several months prior to this Court’s March 2012
ruling that the Brady claim was timely, Dr. Martin’s affidavit is dated March 4, 2016_nearly
four years after this Court’s determination that Petitioner’s Brady claim Was timely_and thus
was not available prior to this Court’s ruling. Nor did Dr. Martin’s affidavit exist until three
years after Respondent appealed that ruling to the Sixth Circuit in 2013, Indeed, Dr. Martin’s
affidavit did not exist until well after briefing closed and oral argument was held on the appeal in
the Sixth Circuit.2 Because the actual-innocence argument was unavailable to Petitioner at the
time he sought to revive his Brady claim, and because he did not acquire a significant portion of
the evidence used to support his argument until after briefing and oral argument concluded in the
Sixth Circuit, this Court finds that Petitioner’s failure to raise the argument earlier does not bar

its consideration now.

Even if the evidence supporting his actual-innocence argument had been available to

 

2 Briefing concluded in the Sixth Circuit in March 2015, and oral argument was held in
January 2016.

20

Petitioner earlier, the Court would nevertheless find consideration of Petitioner’s motion
appropriate to avoid a plain miscarriage of justice. See, e.g., Haywar'd v. Cleveland Clz‘m‘c
Found., 759 F.3d 601, 614-15 (6th Cir. 2014) (noting the propriety of considering otherwise
waived arguments when the failure to do so “would produce a plain miscarriage of justice or
when there are exceptional circumstances that militate against finding waiver”). Here, both this
Corut and a majority of the Sixth Circuit panel that reviewed Petitioner’s habeas claim found that
the State deprived Petitioner of a fair trial in violation of his Constitutional rights In addition,
Petitioner advances evidence that, particularly when coupled with the Brady material prosecutors
withheld during his trial, suggests that Petitioner is actually innocent of the crime for which he
now sits on death row. Because “[t]he quintessential miscarriage of justice is the execution of a
person who is entirely innocent,” Schlup, 513 U.S. at 324-25, the Court finds it appropriate to
consider Petitioner’s actual-innocence argument to avoid such grave miscarriage of justice here3

2. Petitioner has Made the Requisite Showing of Actual Innocence to
Overcome the Statute of Limitations

Having determined it is proper to consider Petitioner’s actual-innocence argument raised
in his Rule 60(b) motion, the Court next considers whether Petitioner is entitled to relief under
Rule 60(b)(6). The Court concludes that he is.

As a threshold matter, because none of the more specific provisions of Rule 60(b) apply,

relief n'om judgment due to equitable tolling based on actual innocence is appropriately brought

 

3 ln addition, the Supreme Court has emphasized that “a petitioner who asserts a
convincing actual-innocence claim does not have to prove diligence to cross a federal court’s
threshold.” McQuiggin, 569 U.S. at 399. That principal would be undermined if the Court
declined to consider Petitioner’ s actual-innocence argument simply because he arguably might
have been able to present the argument earlier in the proceedings

21

under Rule 60(b)(6). See, e.g., Satterj‘ield, 872 F.3d at 163.4 A Rule 60(b)(6) motion must be
brought within a “reasonable amount of time.” Fed. R. Civ. P. 60(c)(1). Here, Petitioner
brought his Rule 60(b)(6) motion the day after the Sixth Circuit issued its mandate, which Was
before this Court even entered judgement pursuant to the mandate The Court finds that
Petitioner’s one-day turnaround was reasonable, and that his motion is therefore timely.5 Irr
substantively reviewing Petitioner’s submissions in support of the actual innocence exception,
the Court considers not just the newly-presented evidence, but “all the evidence, old and new,
incriminating and exculpatory, without regard to whether it would necessarily be admitted” at
trial. Eberle, 532 F. App’x at 612-13. SpeciEcally, the Court has considered evidence presented

at trial, the Brady evidence suppressed at trial, and the three new affidavits obtained by Petitioner

4 The Court notes that although Petitioner advances new evidence in support of his
actual-innocence argument, as he must to warrant application of the exception, Rule 60(b)(2),
which allows relief from judgment based on newly discovered evidence, does not apply. First,
Petitioner advances new evidence not to bolster the merits of his Brady claim (and indeed the
newly-presented evidence has no bearing on his Brady claim at all), but rather in support of his
request for application of the actual-innocence exception to the statute of limitations Moreover,
to justify relief under Rule 60(b)(2), a movant must demonstrate that the newly-presented
evidence would be admissible at trial. See Wilson v. Upjohn Co., 808 F. Supp. 1321, 1323 (S.D.
Ohio 1992). When considering whether Petitioner has made a sufficient showing of actual
innocence to overcome a limitations bar, however, this Court must consider all available
evidence without respect to admissibility, see Schlup, 513 U.S. at 327-28, which further
demonstrates that Rule 60(b)(2) fails to afford a proper basis for relief.

5 Although Respondent does not contend that Petitioner’s Rule 60(b)(6) motion is
untimely, he does argue that Petitioner’s delay in presenting the affidavits upon which he bases
his actual-innocence argument calls into question the strength of his actual-hmocence claim.
(Resp. Mot. 6-8, ECF No. 280.) Though delay is relevant to weighing the actual-innocence
evidence, as Respondent suggests, the Supreme Court has emphasized that “a petitioner who
asserts a convincing actual-innocence claim does not have to prove diligence to cross a federal
court’s threshold.” McQuiggin, 569 U.S. at 399. Accordingly, although the Court will consider
any delay by Petitioner in the context of assessing his actual-innocence claim, Respondent’s
argument of undue delay does not render Petitioner’s motion untimely under Rule 60(b)(6).

22

since his trial.
a. Evidence Presented at Trial

The evidence against Petitioner presented at trial comprises the following as recounted by

the Sixth Circuit:

Teresa Dudley, Domika’s mother, testified that [Petitioner] told her “I bet I don’t
pay” child support Trial Tr. Vol. VIII, Dudley Testimony at 1012_14. Barbara
Sue Janson testified that she heard [Petitioner] tell Dudley he would “kill that little
bitch before he paid anytlring.” Id,, J anson Testimony at 981-82. Two witnesses
testified that they saw [Petitioner] enter Dudley’s house the night Domika
disappeared, but did not see him leave Trial Tr. Vol. VIII, Janson Testimony at
980, Lewis Testimony at 994-95. [Petitioner] admitted at trial that he entered
Dudley’s home the night Domika disappeared and unscrewed the lightbulb in the
hallway outside her room. Trial Tr. Vol. X, Genesis Hill Testimony at 1405-06.
The next morning, Dudley searched [Petitioner]’s garage with [Petitioner]’s aunt
and cousin and found one of the barrettes she placed in Domika’s hair the night
before Trial Tr. Vol. VIII, Dudley Testimony at 1012-14. Officers Robert
Steinher and Charles Beaver testified that they found Domika’s body in a vacant
lot behind [Petitioner] ’s house Trial Tr. Volume VIII, Steinher Testimony at 1084,
Beaver Testimony at 1097-98. Officer Robert Hennekes testified that the police
found Domika’s body in a formula box that was traced back to [Petitioner]’s house.
Id. , Hennekes Testimony at 1065-67. A forensic expert testified that the trash bags
wrapped around Domika’s body matched trash bags from [Petitioner]’s home
Trial Tr. Vol. l'X, William Dean Testimony at 1170-71. Officer Steinher testified
that those trash bags were secured with electrical tape, and that [Petitioner]’s uncle
(who he lived with) was unable to ind the electrical tape he normally kept in his
tool box. Trial Tr. Vol. VIII, Steinher Testimony at 1088. Dudley and Janson
testified that Domika’s body was wrapped in a shirt that “look[ed] just like” one
[Petitioner] owned. Trial Tr. Vol. VIII, Dudley Testimony at 1005, J anson
Testimony at 980-81, 987_88. Finally, a bus driver picked [Petitioner] out of a
photo array, though at trial the driver clarified he identified [Petitioner] based on
size and height and “could not really honestly say that it would be him or not.”
Trial Tr. Vol. IX, Patrick Orrnond Testimony at 1138-41. The driver testified that
he saw a passenger matching [Petitioner]’s physical description say he “could not
believe what he had done to a little baby” and feared he would “get the chair for
it.” Id.

842 F. 3d at 934. In dissent, Judge Cole provided additional discussion of evidence in

Petitioner’s favor:

23

Barbara Sue Janson, a neighbor, testified that she saw [Petitioner] enter Dudley’s
home about 10 minutes before Domika’s disappearance But that is all she saw.
Janson knew nothing of what happened inside the Dudley residence nor did she
see [Petitioner] depart. Janson further claimed that she could “positive[ly ” identify
[Petitioner]’s shirt, and that she once overheard him say “he’d kill that little bitch
before” paying child support. (Trial Tr., Vol. 8, p. 981-82.) But it later came out
that Janson had “bad blood” with [Petitioner’s] family, that she only believed the
shirt wrapped around Domika’s body “look[ed] like” one [Petitioner] owned, and
that [Petitioner] never “threaten[ed] little Domika or ever [said] he would hurt her.”
(Ia’. at 988, 989, 1004.) The state also marshalled the testimony of a local bus driver
named Patrick Ormond, who apparently overheard a young man on his bus say that
“he thought he might get the chair” for “what he had done to a little baby.” (Id.,
Vol. D(, p. 1138.) But despite that vivid recollection, Ormond could not identify
[Petitioner] in the courtroom.

The prosecution also called several police officers and forensic experts to introduce
circumstantial physical evidence For instance, the prosecution established that
[Petitioner]’s latent fingerprint Was on a lightbulb at Dudley’s horne, and that
[Petitioner]’s uncle was missing some electrical tape The state also matched serial
numbers from the formula box in which Domika’s body was found, with formula
cans found inside the [Petitioner’s] family home. And a forensic expert for the state
opined, based on an unusual “wood grain” and “jigsaw” pattern analysis, that one
of the trash bags in which Domika’s body was wrapped came from a roll inside
[Petitioner’s] household (Id., Vol. IX, p. 1160, 1165.) But that evidence was not
unassailable For example, [Petitioner] admitted that he went to Dudley’s house
that night, but explained that he only “turned out the [light] bulb” as a “signal” he
was “call[ing]” on her, then simply left when she did not respond. (Id., Vol. X, p.
1413.) And the electrical tape, formula box, and trash bags were readily accessible
to others, which “suggests, at most, that someone in [[Petitioner]’s family or] group
of friends may have committed the crime, and that [Petitioner] may have been
involved in events related to the murder after it occurred.” See Wearry, 136 S. Ct.

at 1006.
842 F.3d at 955-56 (Cole, J., dissenting).
b. Brady Evidence

As described in this Court’s previous orders, Petitioner obtained two pieces of

exculpatory evidence following his conviction that had been suppressed at trial. The first was a

police report:

The one-and-a-half page report at issue, dated June 1, 1991 and authored by
Cincinnati Police Oflicer J ames Givens, provides in relevant part the following On

24

a line following the question, “Do you believe that this case could be solved with
some additional investigative time[,]” Officer Givens circled “yes” and handwrote
the following: “Investigate why the mother ran from police and asked for the police
to check the alley behind the house. (several times)” (ECF No. 219-4, at l.)

(ECF No. 269 at 9). The second was Dudley’s grand jury testimony:

According to Petitioner, portions of Dudley’s testimony before the grand jury were
inconsistent with the testimony that Dudley gave at trial. Critical to the
prosecution’s case linking Petitioner to the kidnapping and killing of the child-
victim was the discovery of the victim’s barrette in Petitioner’s garage the morning
after the victim went missing Petitioner asserts that although Dudley testified
before the grand jury that she was accompanied by her cousins Denise and Ranisha
when Dudley discovered the victim’s barrette in Petitioner’s garage, Dudley
testified at trial that she was accompanied by Barbie and Pam. (ECF No. 237, at
9.) Moreover, Petitioner continues, although Dudley testified before the grand jury
that she had found the victim's barrette outside the garage of Petitioner’s home,
Dudley testified at trial that she had found the barrette inside the garage
Conceming the importance of the discovery of the barrette to the State’s case,
Petitioner points out that the prosecution repeatedly emphasized that evidence in its

rebuttal closing arguments (Id. at 11.)
(ECF No. 240 at 19).
c. New Witness Affidavits

Finally, the Court considers the three affidavits submitted by Petitioner as described in
detail in Section I.E, supra: Ms. Daniels and Ms. Davenport both averred that they observed
Dudley and J anson carrying a Similac box, consistent with the one in which Domika was later
found, on the day Domika went missing Ms. Davenport also averred that Dudley told her
Domika was dead on June 1, 1991, even though Domika’s body was not found until June 2.
(ECF Nos. 273-2, 273-3).

Additionally, Petitioner submitted the affidavit of Dr. Martin, the coroner who conducted
Domika’s autopsy. Based on scientific literature generated over the 25 years since she

conducted the autopsy, Dr. Martin now opines that Domika’s head injury is “much more

25

consistent with a crush injury then with inflicted impacts, and certainly more consistent with a
crush injury than with injuries seen in shaking or shaking/impac .” (ECF No. 273-l).6
d. The Evidence is Sufficient to Satisfy the Actual Innocence Exception

The Court finds that the evidence collectively establishes a threshold showing of
Petitioner’s actual innocence sufficient to overcome AEDPA’s statute of limitations The Court
discussed the significance of the suppressed Brady material in its earlier orders, finding that it
cast significant doubt as to the credibility of the prosecution’s key witness, Teresa Dudley:

[Officer Givens’ police] report casts far more suspicion on Teresa Dudley than any
evidence at trial did. If it was defense counsel’s strategy to shift blame for the
baby’s death to Dudley or otherwise call her credibility into question, the trial
transcript contains very little evidence to that end. The most that defense counsel
established was that Dudley’s friend Barbara J anson did not get along with
Petitioner (Tr. Vol. VIII, at 982-83); that Dudley was at her home when she handed
to police a barrette similar to one her daughter was wearing at the time of her
disappearance that Dudley claimed to have found on the floor of Petitioner’s garage
(l"r. Vol. VIII, at 1 105-06); that several neighbors were of the view that Dudley did
not properly care for her baby daughter (Tr. Vol. X, at 1298-99; 1385-95); and that
when Dudley discovered that her baby was missing and told her mother, her mother
was crying and shouting but Dudley was not (Tr. Vol. X, at 1394-95).

At a minimum, the suppressed report gives rise to a reasonable suspicion that
Dudley had knowledge not only that her missing baby was dead but also where the
baby’s body was_before the body was found and at a time when Dudley was
purporting to search for her missing daughter. The suppressed report also gives
rise to a reasonable suspicion that Dudley actively undertook to place the blame for
the baby’s death on Petitioner. Finally, the suppressed report gives rise to at least
an inference that Dudley was responsible for the baby’s death.

According to the suppressed report, Teresa Dudley fled from police when they first
approached her, despite the fact that it was Dudley and her mother who called police

6 Respondent argues that Dr. Martin’s revised opinion does not constitute “newly
discovered evidence” and therefore may not be considered by the Court. (ECF No. 280 at 9-11).
However, Petitioner correctly identifies Sixth Circuit precedent holding that revised expert
opinions are properly considered in the actual innocence context Souter, 395 F.3d at 592 (“[I]f
Dr. Cohle has changed his expert opinion, the evidence itself has changed, and can most
certainly be characterized as new.”).

26

when Teresa could not find her baby. (Tr. Vol. VIII, at 1005.) The credibility of
Teresa Dudley’s testimony was essential to the prosecution’s case against
Petitioner. In the instant case, information that a young mother who frantically
called police when her baby went missing actually fled from police when they first
approached her constitutes vital, powerful evidence as to her credibility.
Petitioner’s jury never heard any of these matters.

(ECF No. 226 ar 9_10).

Dudley’s grand jury testimony, which Was also suppressed at trial, created similar

problems for Dudley’s credibility:

The fact that Dudley had testified differently before the grand jury than she had at
trial about whom she was accompanied by when the victim’s barrette was
discovered in Petitioner’s garage and about whether that barrette was discovered
inside or outside Petitioner’s garage calls her credibility into question. Petitioner’s
jury never heard any cross-examination by defense counsel exposing those
inconsistencies As the Court also noted, although there was evidence produced at
trial implicating Petitioner in the kidnapping and murder of the baby, Teresa Dudley
by far provided the most damning evidence, leaving the Court with grave doubts
whether the prosecution could have made a case without Teresa Dudley. The grand
jury testimony . . . serves to bolster the Court’s conclusion that the prosecution
failed to disclose favorable, material evidence-evidence undermining the credibility
of the prosecution’s key witness, undercutting the prosecution’s case, and
potentially bolstering defense counsel’s trial strategy of innocence.

(ECF No. 240 at 22).

Two of Petitioner’s affidavits, those of Ms. Daniels and Ms. Davenport, further
undermine the strength of Dudley’s testimony. Both witnesses observed Dudley and her close
friend J anson carrying a brown Similac box, consistent with the one in which Domika was later
found, on the day Domika went missing Ms. Davenport also averred that Dudley told her
Domika was dead on June l, 1991 , even though Domika’s body was not found until June 2.
(ECF Nos. 273 -2, 273-3). This evidence lends further plausibility to the inference that Dudley

was involved in Domika’s death and therefore weakens her testimony against Petitioner.

27

Finally, Dr. Martin’s affidavit revising her opinion as to the manner of Domika’s death
significantly decreases the likelihood that the prosecution could have convinced a jury that
anyone, including Petitioner, intentionally killed Domika, which was required to obtain a capital
murder conviction. As recounted by the Ohio Supreme Court, the only evidence of purposeful
killing presented at trial was (l) Dr. Martin’s expert testimony and (2) Janson’s testimony that
Petitioner stated to Dudley that he would “kill that little bitch” before he would pay child
support State v. Hz'll, 75 Ohio St. 3d 195, 206, 661 N.E.2d 1068, 1079 (1996). However, the
latter evidence was countered by Dudley’s testimony that Petitioner never threatened Domika.
Accordingly, Dr. Martin’s testimony was the only unrebutted trial evidence that Domika was
purposefully killed.

Dr. Martin has made significant revisions to the expert opinion she offered at trial. Her
original testimony, as summarized by the Ohio Supreme Court, was that “Domika died as a
result of multiple blunt force or blunt impacts to her head. Her three skull fractures could not
have been caused by a simple fall. Violent shaking, in addition to blunt trauma, may have
contributed to her death, but the coroner concluded Domika died as a result of homicide, not
acciden .” Hill, 75 Ohio St. 3d at 206, 661 N.E.Zd at 1079. In contrast, her current affidavit

states:

[B]ased in part on my experience as a forensic pathologist over the past 25 years,
as well as the scientific literature now available that discusses more clearly the
characteristics of crushing injuries to the head in children, I believe that Domika’s
head injury is much more consistent with a crush injury then [sic] with inflicted
impacts, and certainly more consistent with a crush injury than with injuries seen
in shaking or shaking/impact

In my opinion, Domika’s head injury is very consistent with the statements

provided to me by [Petitioner]’s counsel . . . which suggest that [Petitioner] fell off

the retaining wall seen in the photographs while holding the infant, and fell in such

a way that his knee crushed Domika’s head. The pattern of skull fractures is very
28

consistent with this type of crush injury, and much less consistent with direct blows
to the head usually seen in abusive head trauma.

(ECF No. 273-l at 3~4). Thus, the possibility that Domika’s death was accidental, rather than
purposeful, is much greater based on Dr. Martin’s revised testimony.

The Court notes that the Petitioner’s new evidence, namely the statements of the three
affiants discussed above, was not presented at trial. These statements combined with the
withheld Brady evidence demonstrate that “it is more likely than not that no reasonable jury
would have convicted [Petitioner].” Eberle, 532 F. App’x at 612-13. This is particularly the
case given that the evidence need only “raise[] sufficient doubt about [Petitioner’s] guilt” to
overcome the statute of limitations, rather than “unquestionably establish [Petitioner’s]
innocence,” as would be required to grant habeas relief based on an actual-innocence claim,
Schlup, 513 U.S. at 314-15. Accordingly, the Court concludes that Petitioner has satisfied the
actual innocence exception to AEDPA’s statute of limitations Therefore, having previously
found for Petitioner on the substance of his Brady claims, the Court further concludes that habeas
relief is warranted

V. CONCLUSION

Pursuant to the October 5, 2017 Mandate, the Court hereby ENTERS JUDGMENT
denying Petitioner’s habeas corpus claims and dismissing his habeas corpus petition.
Respondent’s Motion to Transfer (ECF No. 280) is DENIED. Petitioner’s Motion for Relief
from Judgrnent (ECF No. 273) is GRANTED.

The Court concludes that the Writ of Habeas Corpus should be granted as to the Brady
violation set forth in sub-part (C) of Petitioner’s Fourth Ground for Relief in his Second

Amended Petition (ECF No. 137-1, 1|'11 93-97). The Court ISSUES a conditional Writ ofHabeas

29

Corpus directing the State of Ohio, within one-hundred eighty (180) days from the date of this
judgnient, to either release Petitioner or grant Petitioner a new trial. The Court DIRECTS the
Clerk to enter judgment in favor of Petitioner.

IT IS SO ORDERED.

"‘”5~`*”*°‘°‘ jj\ /

CHIE D STATES DISTRICT JUDGE

 

30

